Exhibit 10.2

 

FORM OF

INDEMNITY AGREEMENT

 

This Agreement is made as of the      day of                     , 2004, by and
between SCP POOL CORPORATION, a Delaware corporation (the “Corporation”), and
(the “Indemnitee”), a Director and/or Officer of the Corporation.

 

WHEREAS, it is essential to the Corporation to retain and attract as Directors
and Officers the most capable persons available, and

 

WHEREAS, the Corporation and Indemnitee recognize the substantial increase in
corporate litigation that subjects Directors and Officers to expensive
litigation risks, and

 

WHEREAS, it is now and has always been the express policy of the Corporation to
indemnify its Directors and Officers so as to provide them with the maximum
possible protection permitted by law, and

 

WHEREAS, the Corporation realizes that Indemnitee may not be willing to serve as
a Director and/or Officer without the rights afforded Indemnitee under this
Agreement, and the Corporation desires Indemnitee to serve in such capacity;

 

NOW, THEREFORE, in consideration of Indemnitee’s service as a Director and/or
Officer after the date hereof and the promises and covenants contained herein,
the Corporation and Indemnitee do hereby agree as follows:

 

1. Definitions. As used in this Agreement:

 

(a) The term “Proceeding” shall include any threatened, pending or completed
action, suit or proceeding, whether brought by or in the right of the
Corporation or otherwise and whether of a civil, criminal, administrative or
investigative nature.

 

(b) The term “Expenses” shall include, but is not limited to, expenses of
investigations, judicial or administrative proceedings or appeals, defending,
being a witness in or participating in or preparing to defend, be a witness in
or participate in, any Proceeding, damages, judgments, fines, amounts paid in
settlement by or on behalf of Indemnitee, attorneys’ fees, costs (including
costs of supercedes or other appeal bonds) and disbursements and any expenses of
establishing a right to indemnification under this Agreement.

 

(c) The terms “Director” and “Officer” shall include Indemnitee’s service at the
request of the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise as well as a
Director and/or Officer of the Corporation.



--------------------------------------------------------------------------------

2. Indemnity of Director or Officer. Subject only to the limitations set forth
in Section 3, Corporation will pay on behalf of the Indemnitee all Expenses
actually and reasonably incurred by Indemnitee because of any claim or claims
made against Indemnitee in a Proceeding by reason of the fact that Indemnitee is
or was a Director or Officer. The Corporation shall have the right to settle any
claim or claims made against Indemnitee without the consent of the Indemnitee,
provided that the Corporation agrees that such claim or claims will be
indemnified under this Agreement.

 

3. Limitations on Indemnity. Corporation shall not be obligated under this
Agreement to make any payment of Expenses to the Indemnitee that:

 

(a) the Corporation is prohibited by applicable law from paying as indemnity;

 

(b) is actually made to the Indemnitee under an insurance policy, except in
respect of any excess beyond the amount of payment under such insurance;

 

(c) the Indemnitee is otherwise indemnified for by the Corporation;

 

(d) results from a claim decided in a Proceeding adversely to the Indemnitee
based upon or attributable to the Indemnitee gaining in fact any personal profit
or advantage to which he or she was not legally entitled;

 

(e) results from a claim decided in a Proceeding adversely to the Indemnitee for
an accounting of profits made from the purchase or sale by the Indemnitee of
securities of the Corporation within the meaning of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or similar provisions of any state
statutory law or common law; or

 

(f) is brought about or contributed to by the dishonesty of the Indemnitee
seeking payment hereunder; however, notwithstanding the foregoing, the
Indemnitee shall be indemnified under this Agreement as to any claims upon which
suit may be brought against Indemnitee by reason of any alleged dishonesty on
his or her part, unless it shall be decided in a Proceeding that Indemnitee
committed (i) acts of active and deliberate dishonesty, (ii) with actual
dishonest purpose and intent, and (iii) which acts were material to the cause of
action so adjudicated.

 

For purposes of subsections d and e, the phrase “decided in a Proceeding” shall
mean a decision by a court, arbitrator(s), hearing officer or other judicial
agent having the requisite legal authority to make such a decision, which
decision has become final and from which no appeal or other review proceeding is
permissible.

 

4. Advance Payment of Costs. Expenses incurred by Indemnitee shall be paid by
the Corporation as incurred and in advance of the final disposition of such
Proceeding; provided, however, that Expenses of defense need not be paid as
incurred and in advance where the judicial agent of first impression has decided
the Indemnitee is not entitled to be indemnified pursuant to this Agreement or
otherwise. Indemnitee hereby agrees and undertakes to repay such amounts
advanced if it shall be decided in a Proceeding that Indemnitee is not entitled
to be indemnified by the Corporation pursuant to this Agreement or otherwise.



--------------------------------------------------------------------------------

5. Procedure for Payment of Indemnifiable Amounts. Indemnitee shall submit to
the Corporation a written request specifying the indemnifiable amounts for which
Indemnitee seeks payment pursuant to this Agreement and the basis for the claim.
Upon the Corporation’s receipt of such request, a determination, if required by
applicable law, with respect to Indemnitee’s entitlement to indemnification,
shall forthwith be made in accordance with Section 145(d) of the Delaware
General Corporation Law, as amended. The Corporation shall pay Expenses of
Indemnitee entitled to indemnification in accordance with this Agreement within
30 calendar days of receipt of the request; provided that Indemnitee has
provided the Corporation with such documentation and information as is
reasonably available to Indemnitee and necessary to establish that Indemnitee is
entitled to indemnification hereunder.

 

6. Enforcement. If a claim under this Agreement is not paid by the Corporation,
or on its behalf, within thirty days after a written claim has been received by
Corporation, the Indemnitee may at any time thereafter bring suit against the
Corporation to recover the unpaid amount of the claim and if successful in whole
or in part, the Indemnitee shall also be entitled to be paid the Expenses of
prosecuting such claim. In any such judicial proceeding brought under this
Section 6, the Corporation shall have the burden of proving that Indemnitee is
not entitled to payment of the claim hereunder.

 

7. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Corporation to effectively bring suit
to enforce such rights.

 

8. Notice. The Indemnitee, as a condition precedent to his or her right to be
indemnified under this Agreement, shall give notice to the Corporation in
writing as soon as practicable of any claim made against Indemnitee for which
indemnity will or could be sought under this Agreement. Notice to Corporation
shall be given at its principal office and shall be directed to the Corporate
Secretary (or such other address as the Corporation shall designate in writing
to the Indemnitee); notice shall be deemed received if sent by prepaid mail
properly addressed, the date of such notice being the date postmarked. In
addition, the Indemnitee shall give Corporation such information and cooperation
as it may reasonably require.

 

9. Saving Clause. If this Agreement or any portion thereof shall be invalidated
on any ground by any court of competent jurisdiction, the Corporation shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated or by any other
applicable law.

 

10. Indemnification Hereunder Not Exclusive. Nothing herein shall be deemed to
diminish or otherwise restrict the Indemnitee’s right to indemnification under
any provision of the Certificate of Incorporation or Bylaws of the Corporation
or under Delaware law.



--------------------------------------------------------------------------------

11. Applicable Law. This Agreement shall be governed by and construed in
accordance with Delaware law.

 

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute the original.

 

13. Successors and Assigns. This Agreement shall be binding upon the Corporation
and its successors and assigns.

 

14. Continuation of Indemnification. The indemnification under this Agreement
shall continue as to Indemnitee even though Indemnitee may have ceased to be a
Director or Officer and shall inure to the benefit of the heirs and personal
representatives of Indemnitee.

 

15. Coverage of Indemnification. The indemnification under this Agreement shall
cover Indemnitee’s service as a Director or Officer prior to or after the date
of the Agreement.

 

16. Notice to Insurers. If, at the time of the receipt by the Corporation of a
notice of a claim pursuant to this Agreement, the Corporation has liability
insurance in effect which may cover such claim, the Corporation shall give
prompt notice of such claim to the insurers. The Corporation shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such claim.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the day and year first above written.

 

SCP POOL CORPORATION

By:

 

 

--------------------------------------------------------------------------------

INDEMNITEE

By:

 

 

--------------------------------------------------------------------------------